DETAILED ACTION
	This action is in response to the amendment filed 1/31/2022. Currently, claims 1-43 are pending in the application. Claims 10-43 are withdrawn and not examined at this point.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment to the specification is sufficient to overcome the previous objection to claim 1.
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Goldstein does not teach that turning the knob (17) adjusts the tubes (11, 12) in an inferior-superior direction relative to the user, the examiner respectfully disagrees. As Applicant notes, Goldstein teaches the turning the knob (17) causes the angle of the tubes (11, 12) relative to the support (15) to change by pushing the tubes (11, 12) toward or away from the user’s chin. With reference to Figure 1 of Goldstein, it is clear that changing the angle of the tubes (11, 12) such that the tubes (11, 12) move away from the user’s chin would cause at least a portion of the tubes (11, 12) to be angled such that a surface of the tubes (11, 12) is moved upward, or in the superior direction. Likewise, changing the angle of the tubes (11, 12) such that the tubes (11, 12) move toward the user’s chin would cause at least a portion of the tubes (11, 12) to move downward, or in the inferior direction. In other words, movement of the tubes (11, 12) away from the user’s chin causes the distal ends of the tubes (11, 12) to move upwards, or superiorly, while movement of the tubes (11, 12) toward the user’s chin causes the distal ends of the tubes (11, 12) to move downward, or inferiorly. Applicant should note that the claims as currently written do not require vertical movement of the tubes (11, 12). For further clarification, please see the annotated copy of Figure 1 of Goldstein provided below, illustrating the movement of the tubes (11, 12) as the angles of the tubes (11, 12) are changed in response to turning of the knob (17).

    PNG
    media_image1.png
    585
    686
    media_image1.png
    Greyscale


In response to applicant's argument that the adjustment mechanism of Goldstein would not function within the device of Thornton, the examiner reminds Applicant that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to Applicant’s argument that adding the cushion (14) and cam (32) of Goldstein into the device of Thornton would have been redundant and unnecessary, the examiner again reminds Application that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the present case, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the knob of Thornton to provide wherein the knob, when turned in a first direction, turns a fastener and enables (i) adjustment of the first mask in a superior-inferior direction relative to the user and (ii) rotation of the first mask around the fastener as taught by Goldstein because this element is known to enable the first mask to be adjusted “to accommodate differences in physiognomy, i.e., relative locations of the nose, mouth and chin,” as Goldstein teaches in column 3, lines 49-54. Thus, Goldstein provides an alternate, convenient configuration to achieve such adjustment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornton (US 6,405,729) in view of Goldstein (US 5,752,510) and further in view of Gradon et al. (US 2004/0177850).
In regards to claim 1, Thornton teaches in Figure 1 (column 7, lines 44-51 teaches device 8 (shown in Figure 1) used with CPAP interface 44) a first mask (nasal flange 26) configured to deliver gas to a user’s nose when the first mask (nasal flange 26) is connected to a gas delivery device (column 6, lines 43-46 teaches nasal pillows 30 being “for delivering air or another gas to the user’s nose at positive pressure during the course of CPAP or other suitable treatment”), the first mask (nasal flange 26) defining a first interior space (through which gas is delivered); a second mask (venting seal 24) configured to form a substantial seal around the user’s oral cavity when pressed against a portion of the user’s mouth (column 6, lines 27-29 teaches “venting seal 24 is shaped to seal around the user’s lips to reduce or substantially eliminate venting of air from the user’s mouth when device 8 is in use”), the second mask (24) defining a second interior space (venting seal 24 is shown in Figure 1 to be arched with an interior space therein, in which the user’s mouth is positioned); an oral appliance arch (oral appliance 10; shown in Figure 1 to be structured as an arch); a post (20, 22) coupled to (as shown in Figure 1) the oral appliance arch (10) and configured to adjustably secure (via clamp 32, in which the arm 22 is selectively and adjustably secured; see column 7, lines 32-35) the first mask (nasal flange 26) relative to the oral appliance arch (10); and a knob (“screw”) coupled to the post (20, 22), wherein the knob (“screw”), when turned in a first direction (inasmuch as a screw is understood to be turned in a first direction in use to facilitate adjustment), turns a fastener (the fastener being the threaded surface of screw; note: a “screw,” by definition, includes a helical thread; https://www.dictionary.com/browse/screw) and enables (i) adjustment (via adjustment of Y-shaped flange 36, which is part of nasal flange 26) of the first mask (nasal flange 26) in a superior-inferior direction relative to the user (column 6, lines 51-53 teaches a screw (or, knob) “provided for substantially vertical adjustment [which provides superior-inferior adjustment] of Y-shaped flange 36”); wherein the second mask (24) is configured to be adjustably secured (column 7, lines 23-24 teaches “venting seal 24 may be adjusted forward or rearward along arm 22”) to the post (20, 22), and the first (nasal flange 26) and second (24) masks are separately adjustable (column 7, lines 23-24 teaches “venting seal 24 may be adjusted forward or rearward along arm 22;” column 6, lines 51-53 teaches a screw “provided for substantially vertical adjustment  of Y-shaped flange 36,” which is part of nasal flange 26) relative to the oral appliance arch (10).
Thornton does not teach that wherein the knob, when turned in a first direction, turns a fastener and enables (i) adjustment of the first mask in a superior-inferior direction relative to the user and (ii) rotation of the first mask around the fastener, and wherein the knob, when turned in a second direction, prevents (i) adjustment of the first mask in the superior-inferior direction relative to the user and (ii) rotation of the first mask around the fastener.
However, Goldstein teaches in Figures 1-6, column 3, lines 28-36 and 49-54 and column 4, lines 19-25 an analogous device wherein the knob (finger grasping knob 17), when turned in a first direction, turns (as taught in column 4, lines 19-25) a fastener (turning shaft 31 and eccentric cam 32; can be considered a “fastener” inasmuch as turning shaft 31 and eccentric cam 32 as shown in Figure 5 to attach/fasten the finger grasping knob 17 to cushioned support 14 and tubes 11, 12) and enables (i) adjustment of the first mask (tube 11, tube 12, cup 21) in a superior-inferior direction relative to the user (column 3, lines 49-54 teaches “adjustment of the knob 17 increases or decreases the distance of the tubes 11 and 12 from the user's chin”) and (ii) rotation (column 3, lines 28-32 teaches “means for adjusting the angle of the tubes [11, 12] with respect to their support 15 is achieved by rotating an eccentric cam 32 within the cushioned support 14 by means of a finger grasping knob 17”) of the first mask (tube 11, tube 12, cup 21) around the fastener (turning shaft 31 and eccentric cam 32).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the knob of Thornton to provide wherein the knob, when turned in a first direction, turns a fastener and enables (i) adjustment of the first mask in a superior-inferior direction relative to the user and (ii) rotation of the first mask around the fastener as taught by Goldstein because this element is known to enable the first mask to be adjusted “to accommodate differences in physiognomy, i.e., relative locations of the nose, mouth and chin,” as Goldstein teaches in column 3, lines 49-54.
Thornton and Goldstein do not teach wherein the knob, when turned in a second direction, prevents (i) adjustment of the first mask in the superior-inferior direction relative to the user and (ii) rotation of the first mask around the fastener.
However, Gradon et al. teaches in Figures 7, 8 and 12, [0048] and [0050-0051] an analogous device wherein the knob (knob 550), when turned in a second direction (when knob 550 is turned to a tightened position, as taught in [0050]), prevents adjustment of one part (bridge member 532) of the mask (mask 505) relative to another part (mask body 510) of the mask (mask 505).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify knob of Thornton as modified by Goldstein to provide wherein the knob, when turned in a second direction, prevents adjustment as taught by Gradon et al. because this element is known to enable the first mask to be locked in the desired position, as Gradon et al. teaches in [0050].
In regards to claim 2, Thornton, Goldstein and Gradon et al. teach the apparatus of claim 1. Thornton teaches in column 7, lines 23-24 that the second mask (24) is configured to be adjustable in the anterior-posterior direction (forward-backward direction) relative to the user (column 7, lines 23-24 teaches “venting seal 24 may be adjusted forward or rearward along arm 22”).
In regards to claim 3, Thornton, Goldstein and Gradon et al. teach the apparatus of claims 1 and 2. Thornton teaches in Figure 1 that the second mask (24) comprises a sealing portion (opening 40) defining an opening, the sealing portion (40) configured to form a substantial seal (via complementary cross-section that forms an “interface” with arm 22; see column 7, lines 1-15) around the post (20, 22).
In regards to claim 4, Thornton, Goldstein and Gradon et al. teach the apparatus of claims 1-3. Thornton teaches in Figure 1 and column 7,lines 1-3 that the sealing portion (40) is further configured to substantially secure (via complementary cross-section that engages and forms an “interface” with arm 22; see column 7, lines 1-15) the second mask (24) relative to the post (20, 22).
In regards to claim 5, Thornton, Goldstein and Gradon et al. teach the apparatus of claims 1-4. Thornton teaches in Figure 1 and column 7, lines 1-15 that the second mask (24) is substantially secured relative to the post by frictional force (venting seal 24 is taught in column 7, lines 1-15 to be engaged with arm 22 via opening 40 to form an “interface” therewith; formation of an interface requires direct, frictional contact) between the sealing portion (40) and the post (20, 22).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornton (US 6,405,729), in view of Goldstein (US 5,752,510), in view of Gradon et al. (US 2004/0177850) and further in view of Alvarez (US 5,154,184).
In regards to claim 6, Thornton, Goldstein and Gradon et al. teach the apparatus of claims 1-3. Thornton, Goldstein and Gradon et al. do not teach that the post comprises a plurality of notches defining discrete adjustment points for the second mask along the post.
However, Alvarez teaches in Figure 1 and column 3, lines 4-15 an analogous device wherein the post (10) comprises a plurality of notches (formed between notch-defining shoulder 50, 51, 52, 53) defining discrete adjustment points for the second mask (shield 36) along the post.
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the post of Thornton as modified by Goldstein and Gradon et al. to comprise plurality of notches defining discrete adjustment points for the second mask along the post as taught by Alvarez because this element is known to permit precise, selective adjustment of the second mask relative to the post, as Alvarez teaches in column 3, lines 4-15.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornton (US 6,405,729), in view of Goldstein (US 5,752,510), in view of Gradon et al. (US 2004/0177850) and further in view of Berthon-Jones et al. (US 5,560,354).
In regards to claims 7 and 8, Thornton, Goldstein and Gradon et al. teach the apparatus of claim 1. Thornton, Goldstein and Gradon et al. do not teach a connector defining a third interior space, the connector configured to connect the first and second masks, wherein the third interior space is contiguous with the first and second interior spaces when the connector is connecting the first and second masks; wherein the connector comprises a flexible tube.
However, Berthon-Jones et al. teaches in Figure 2 and the abstract an analogous device with a connector (tube 62) defining a third interior space (the hollow interior of tube 62), the connector (62) configured to connect the first (44, 48, 52) and second (46, 54, 56) masks, wherein the third interior space (the hollow interior of tube 62) is contiguous with the first (interior space of nasal chamber 52) and second (interior space of mouth chamber 54) interior spaces when the connector (62) is connecting the first (44, 48, 52) and second (46, 54, 56) masks; wherein the connector (62) comprises a flexible tube (tube 62 is shown in Figure 2 to be flexed and therefore, is flexible).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the first and second masks of Thornton as modified by Goldstein and Gradon et al. to include a connector defining a third interior space, the connector configured to connect the first and second masks, wherein the third interior space is contiguous with the first and second interior spaces when the connector is connecting the first and second masks; wherein the connector comprises a flexible tube as taught by Berthon-Jones et al. because this element is known to be well suited to CPAP treatment of a patient who will not breathe only through the mouth or only through the nose and hence requires both nasal and mouth CPAP treatment, as Berthon-Jones et al. teaches in columns 5-6, lines 63-5.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornton (US 6,405,729), in view of Goldstein (US 5,752,510), in view of Gradon et al. (US 2004/0177850) and further in view of Oxman et al. (US 5,415,544).
In regards to claim 9, Thornton, Goldstein and Gradon et al. teach the apparatus of claim 1. Thornton teaches in column 3, lines 38-52 that the oral appliance arch (10) comprises a thermoplastic (taught to be made of “a thermoplastic polymer such as polycaprolactone”).
Thornton, Goldstein and Gradon et al. do not teach that the thermoplastic material is cross-linked by radiation.
However, Oxman et al. teaches in columns 6-7, lines 56-6 an analogous device wherein the thermoplastic material (polycaprolactone, which is a thermoplastic material) is cross-linked.
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the thermoplastic material of Thornton as modified by Goldstein and Gradon et al. to be cross-linked as taught by Oxman et al. because this element is known to increase the ability of the thermoplastic material to retain its molded shape.
Claim 9 limitation “by radiation” is a product-by-process claim limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        9/12/2022